Citation Nr: 1027448	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  05-18 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 
percent for spondylosis of the lumbar spine.

3.  Entitlement to a disability rating in excess of 30 percent 
for residuals of a right tibia and fibula fracture with traumatic 
arthritis and limitation of the motion of the ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to June 1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2004, April 2005, and June 2005 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Columbia, South Carolina.  The Veteran 
testified before a Decision Review Officer (DRO) in February 2006 
and the undersigned Veterans Law Judge in May 2007; transcripts 
of these hearings are associated with the claims folder.

With respect to the issue of entitlement to service connection 
for PTSD, the Board denied the Veteran's appeal as to this claim 
in November 2007.  The Veteran subsequently appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a November 2008 Joint Motion for Remand, the 
parties (the Secretary of VA and the Veteran) determined that a 
remand was warranted.  By a December 2008 Order of the Court, the 
Court granted the Joint Motion for Remand, vacated the portion of 
the November 2007 Board decision which denied entitlement to 
service connection for PTSD, and remanded the matter for 
readjudication.  Thereafter, the Board readjudicated and denied 
this appeal by decision dated in April 2009.  The Veteran once 
again appealed the Board's decision to the Court, which again 
granted a Joint Motion for Remand, vacating the portion of the 
April 2009 Board decision which denied entitlement to service 
connection for PTSD.  

The issues of entitlement to an initial rating in excess of 10 
percent for spondylosis of the lumbar spine and entitlement to a 
disability rating in excess of 30 percent for residuals of a 
right tibia and fibula fracture with traumatic arthritis and 
limitation of the motion of the ankle were previously remanded in 
November 2007 and April 2009 for further evidentiary and 
procedural development.  Unfortunately, as discussed below, the 
Board finds that there still has not been substantial compliance 
with its remand directives.  Therefore, it may not proceed with a 
decision at this time on these issues.  See Stegall v. West, 11 
Vet. App. 268 (1998).  As such, they are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence establishes that the Veteran 
has been diagnosed with PTSD by a VA psychiatrist and that such 
diagnosis is due to a stressor that is based on "fear of hostile 
military or terrorist activity."  


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2009); Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to 
be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 
(July 14, 2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted with 
respect to the issue decided herein, no purpose would be served 
by undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements set out in the 
Veterans Claims Assistance Act (VCAA) of 2000 (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).

Analysis

The Veteran contends that he is entitled to service connection 
for PTSD based on his experiences while serving in Korea.  
Throughout this appeal he has asserted that he served in combat 
and more specifically, that he was part of a combat engineering 
brigade.  Board Hearing Transcript at 4.  As for specific details 
regarding the Veteran's Korean experiences, he has indicated on a 
number of occasions that he does not remember much about what 
happened to him in Korea and that he has, in fact, tried to block 
out these memories.  Stressor Information received May 12, 2005; 
DRO Hearing Transcript at 5; Board Hearing Transcript at 3-4.  
Furthermore, he testified that he is unwillingly to remember them 
because he fears that remembering will only increase his PTSD 
symptoms.  The only specific incidents mentioned in the record 
include an occasion in which the enemy came through the fields in 
which the Veteran was sleeping and killed a number of men with 
bayonets.  He has also stated that he was presented with the ears 
of another soldier.  More recently, at a March 2010 VA mental 
health appointment, he indicated that he encountered situations 
in which he took and returned fire.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  38 C.F.R. 
§ 3.304(f) (2009).  With regard to the second PTSD element as set 
forth in 38 C.F.R. § 3.304(f), evidence of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor actually varies depending on the circumstances of the 
stressor and the nature of a veteran's service.  

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f)(2) (2009).  

Additionally, if a stressor claimed by a veteran is related to 
the veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, . . . , and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  
75 Fed. Reg. at 39,852.  

Initially, the Board observes that the Veteran's service records 
fail to corroborate his lay assertions that he directly engaged 
in combat with the enemy during service.  See VAOPGCPREC 12-99 
(October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003) 
(personal participation in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality); see also Sizemore v. Principi, 18 Vet. App. 
264, 273-74 (2004).  Personnel records show that the Veteran 
served on active duty from July 1949 to June 1958, with service 
in Pusan and Inchon, Korea.  And while the Veteran adamantly 
asserts that he was stationed in Korea from early 1952 through 
1953 and that his service records are wrong, his personnel 
records clearly show that he left the United States in April 1953 
heading for Pusan, Korea, via Japan.  There is no reason to 
question the accuracy of these documents; thus, the Board finds 
that the Veteran had service in Korea from April 1953 through 
October 1954.  

Records demonstrate that while in Korea the Veteran served with 
the 536th Engineer Field Maintenance Company and the 8119th 
Engineer Utility Company.  His military occupational specialty 
(MOS) during this period was Engineer Equipment Mechanic.  There 
is no indication, however, that the Veteran was a "combat" 
engineer as contended.  Finally, his personnel records indicate 
that he was awarded the National Defense Service Medal, the Army 
Occupation Medal (Japan), the United Nations Service Medal, the 
Korean Service Medal, the Republic of Korea Presidential Unit 
Citation, the Good Conduct Medal, and the Mechanic's Badge.  None 
of this evidence supports the conclusion that the Veteran 
directly engaged in combat with the enemy.  

Nevertheless, the Veteran has presented lay evidence that his 
engineering unit was occasionally subject to enemy fire while 
clearing paths ahead of the infantryman.  VA Psychiatric 
Examination Report dated in September 2006.  And as previously 
discussed, he also reported that the enemy came upon his unit 
while he was sleeping and that he awoke to find a number of his 
fellow servicemen had been killed.  A review of VA mental health 
treatment records reflects that the Veteran consistently reports 
having nightmares about being chased by the enemy.  He has also 
stated that despite his inability to recall specific details, he 
recalls being fearful for his life on more than one occasion 
during service.  VA Mental Health Treatment Record dated in March 
2010.  

These events, if credible, are consistent with a stressor based 
on "fear of hostile military activity" as defined above.  In 
the instant case, there is nothing in the record which tends to 
refute the Veteran's assertion that his unit(s) served in areas 
where the enemy may have been present, thereby placing his unit 
under the threat of fire.  Moreover, such circumstances would 
seem consistent with service in Korea during an era of conflict.  
Absent clear and convincing evidence to the contrary, the Board 
finds the Veteran's lay assertions regarding fearing for his life 
to be credible.  Given that the Veteran's stressor is based on 
"fear of hostile military or terrorist activity," the critical 
element of this PTSD claim is whether he has been diagnosed with 
PTSD by a VA or VA-contracted psychiatrist or psychologist based 
on this stressor.  See 75 Fed. Reg. at 39,852 

The Veteran was evaluated by a VA physician in September 2006 for 
PTSD.  At such examination, the Veteran refused to discuss any 
specific stressful experiences, citing either an inability to 
recall such events or an unwillingness to relive them.  The 
examining physician notes that he tried to get the Veteran to 
open up about his experiences multiple times during the 
examination, but that each time the Veteran refused.  The only 
details provided by the Veteran were that he "took a pounding 
from the enemy," that his unit occasionally came under fire 
while clearing areas for the troops, and that he was scared for 
his life.  Despite a lack of evidence regarding more specific 
stressors, it was the examining psychiatrist's opinion that there 
is a greater than 50/50 chance that the Veteran suffers PTSD 
through his military combat-related experiences.  The examiner 
conceded that he "wished he had further definitive proof of the 
six criteria necessary for confirming posttraumatic stress 
disorder diagnosis."  However, he recognized that records were 
often lost, and in the Veteran's case, damaged by a fire.  

In addition to the September 2006 VA examination report, the 
record contains a number of letters from the Veteran's treating 
VA psychiatrist.  Such letters reflect that the Veteran has been 
diagnosed with prolonged PTSD and that such diagnosis is due to 
his experiences while serving in Korea.  Furthermore, the 
treating VA psychiatrist asserts that the Veteran should not be 
penalized for his failing memory and inability to provide more 
specific details especially given that an inability to remember 
specific details is a symptom common to PTSD.  

Based on the foregoing, the Board finds that the Veteran has a 
current diagnosis of PTSD from at least two VA psychiatrists.  
Moreover, this diagnosis is the result of a stressor that is 
based on "fear of hostile military activity."  Under these 
circumstances, service connection is warranted for PTSD.  
38 C.F.R. § 3.304(f) (2009); 75 Fed. Reg. 39,843; 75 Fed. Reg. 
41,092.  


ORDER

Entitlement to service connection for PTSD is granted.



REMAND

As part of its November 2007 remand, the Board directed the AOJ 
to obtain treatment records from a number of VA medical 
facilities and provide new VA examinations for the Veteran's 
service-connected disabilities on appeal.  Following completion 
of the requested development, the AOJ was directed to review the 
newly obtained evidence and readjudicate the Veteran's claims for 
higher disability ratings.  In its April 2009 remand, the Board 
noted that the requested development was completed, but that 
there was no indication that the AOJ had reviewed the newly 
obtained evidence and readjudicated the Veteran's claims.  Thus, 
it remanded these claims for compliance with its November 2007 
remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(a remand confers on the claimant, as a matter of law, the right 
to compliance with the remand order); see also 38 C.F.R. § 19.31 
(2009) (the AOJ will issue a supplemental statement of the case 
if, pursuant to a remand by the Board, it develops the evidence, 
unless the only purpose of the remand is to assemble records 
previously considered by the Board specifies in the remand that a 
supplemental statement of the case is not required).  

A review of the record since the April 2009 remand reveals that 
the AOJ still has not readjudicated the Veteran's claims for 
higher disability ratings, to include the evidence obtained 
following the November 2007 Board remand.  Unfortunately, a 
remand is once again necessary because there has not been 
substantial compliance with the Board's remand directives.  Id.  
Given that more than two years has passed since the Board's 
November 2007 remand (and development), the AOJ should contact 
the Veteran and ask if there is any relevant outstanding evidence 
which should be obtained prior to readjudicating his claims for 
higher disability ratings.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for information 
regarding any VA and/or non-VA treatment 
received for his service-connected lumbar 
spine and right leg/ankle disabilities since 
November 2007.  The Veteran should be informed 
that he should notify VA of any VA facilities 
where he received treatment for such 
disabilities and the dates of such treatment.  
He should also be notified that he should 
either (a) submit any non-VA records 
associated with evaluation and/or treatment of 
his lumbar spine and/or right leg/ankle 
disabilities, or (b) provide information 
sufficient to allow the VA to obtain such 
treatment records, including the date(s) of 
treatment, the address of the facility, and a 
completed consent form, if necessary.  Allow 
the Veteran sufficient time to respond to this 
request.  

2.  Any attempts to retrieve any records as 
described above, or any other outstanding 
evidence, should be documented in the claims 
file.  Furthermore, if such attempts are 
unsuccessful, the AOJ should notify the 
Veteran that it was unable to obtain such 
evidence, describe the steps taken by the AOJ 
to obtain the evidence, and notify the Veteran 
that it is ultimately his responsibility to 
furnish the evidence in support of his claim.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, including evidence 
associated with the claims file since the 
November 2007 Board remand, and readjudicate 
the Veteran's claims on appeal.  Unless the 
benefits sought are granted, the Veteran and 
his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


